Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Arguments and amendments provided on 07/12/2022 have been found persuasive. However, a new search has been performed based on which the limitations of the claims are found to be taught by the prior art as follows, and the arguments are moot. Accordingly, the application is not found to be placed in a condition for allowance.

Allowable Subject Matter
Claims 11-13 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the specific configuration as cited in claim 11 and 21 are found novel and non-obvious in view of the prior art. Specifically, claim 11 provides further details regarding the subcircuits of each of the GOA circuits which are found to be novel and non-obvious in view of the prior art. Claim 21 provides further details regarding the timing relationships of the initial signals of the first and second GOA units which is found to be novel and non-obvious in view of the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 7, 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, US 2007/0079191 A1, hereinafter “Shin”, in view of Zheng et al., US 2018/0091151 A1, hereinafter “Zheng”.
	Regarding claim 7, Shin teaches a display device (fig. 4, ¶ 34), comprising a pixel circuit array (fig. 4, see the display 100 comprising an array of pixel circuits 110; ¶ 34-35), a first GOA circuit (fig. 4 and 7, element 310; ¶ 34) and a second GOA circuit (fig. 4 and 7, element 320; ¶ 34), the pixel circuit array comprising a plurality of pixel circuits (fig. 4, pixel circuits 110; ¶ 35), wherein the first GOA circuit and the second GOA circuit are connected to a plurality of control signal terminals in a same row of pixel circuits (fig. 4, elements 310 and 320 provide a plurality of control signals S1 and E1 to each row of pixel circuits; ¶ 35-36), and a control signal terminal electrically connected to the first GOA circuit in the plurality of control signal terminals is different from a control signal terminal electrically connected to the second GOA circuit in the plurality of control signal terminals (E1 and S1 signals are different; ¶ 35-36); the first GOA circuit and the second GOA circuit are both connected to a same first clock signal line and a same second clock signal line, the first clock signal line is configured to provide a first clock signal, and the second clock signal line is configured to provide a second clock signal (fig. 7, 310 and 320 elements are connected to the same CLK1 and CLK2 signal lines which provide two different clock signals per fig. 8).
	Shin does not teach that the first and second GOA circuits are both located on a same side of the pixel circuit array.
	Zheng, however, teaches in fig. 8 that the GOA circuits providing similar signals are all located on a same side of the pixel circuit array.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Zheng to simply place the GOA circuits on a same side of the pixel circuit array. Both references teach GOA circuits for a display device and Zheng further teaches details regarding the placement of such circuits, motivating one of ordinary skill to make such a combination in order to properly place such circuits for the display device.

	Regarding claim 10, Shin teaches that the first GOA circuit and the second GOA circuit comprise the same GOA circuit (see fig. 8, ¶ 78), and the first GOA circuit and the second GOA circuit both receive a first power supply signal (fig. 8, VDD), a second power supply signal (fig. 8, VSS), and a clock signal (either of CLK1 or CLK2), each of the first GOA circuit and the second GOA circuit comprises a plurality of cascaded GOA subcircuits (see fig. 7 wherein each of elements 310 and 320 comprises a plurality of cascaded GOA subcircuits), wherein first power supply terminals of all the GOA subcircuits receive the first power supply signal (fig. 8, VDD; ¶ 64), second power supply terminals of all the GOA subcircuits receive the second power supply signal (fig. 8, VSS; ¶ 64); a signal output terminal of the GOA subcircuit at each stage is connected to a first input terminal of the GOA subcircuit at an adjacent next stage (see fig. 7); the first clock signal at a first clock terminal of the GOA subcircuit at each stage is the same as the second clock signal at a second clock terminal of the GOA subcircuit at an adjacent next stage (see fig. 7, CLK1 is connected to CLKa of first stage and connected to CLKb of the next stage); the second clock signal at the second clock terminal of the GOA subcircuit at each stage is the same as the first clock signal at the first clock terminal of the GOA subcircuit at an adjacent next stage (see fig. 7, CLK2 is connected to CLKb of first stage and connected to CLKa of the next stage).

	Regarding claim 29, Shin teaches that the first clock signal line and the second clock signal line are located between the first GOA circuit and the second GOA circuit (element 310 is on the left side of CLK1 and CLK2 and element 320 is on the right side of the same clock lines).

Claims 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Zheng, as applied above, and further in view of Wang et al., US 2016/0267843 A1, hereinafter “Wang”.
	Regarding claim 22, Shin and Zheng do not teach the limitations.
	Wang, however, teaches a pixel circuit (fig. 1, ¶ 40) which receives three control signals, a reset control signal (fig. 1, Reset, ¶ 52), a scan control signal and (fig. 1, Gate, ¶ 40) a light-emitting control signal (fig. 1, EM, ¶ 55), the pixel circuit comprising a reset subcircuit (fig. 1, ¶ 40, reset unit), a voltage writing subcircuit (¶ 40; note that the data writing unit and the compensating unit make up the voltage writing subcircuit) and a light-emitting control subcircuit (¶ 40), wherein the plurality of control signal terminals comprises a reset control signal terminal (fig. 1, see Reset terminal connected to gate of T1 and or T2), a scan signal control terminal (fig. 1, Gate terminal connected to the gate of T3 and or T4) and a light-emitting control signal terminal (fig. 1, EM terminal connected to the gate of T5 and or T6), the scan control signal terminal is a terminal on a scan control signal line (fig. 1-2, Gate terminal is on a gate line in order to receive the gate signal), the reset subcircuit is connected to a reset control signal terminal, and is configured to receive the reset control signal from the reset control signal terminal, and reset the pixel circuit under control of the reset control signal (¶ 42 and 52); the voltage writing subcircuit is connected to a data line and a scan control signal line, and is configured to receive the scan control signal from the scan control signal line, and store a data signal of the data line and a threshold voltage of a driving transistor under control of the scan control signal (¶ 43-44); the light-emitting control subcircuit is connected to a light-emitting control signal terminal and comprises the driving transistor, and is configured to receive the light-emitting control signal from the light-emitting control signal terminal, and use the data signal and the threshold voltage of the driving transistor as stored in the pixel circuit to generate a current which drives the light-emitting means to emit light under control of the light-emitting control signal (¶ 45-48 and 55).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng and Wang. The references teach display devices and Wang further teaches details regarding the pixel circuit of such a device. One would have been motivated to make such a combination since Wang teaches in ¶ 60 that such a circuit, including three input terminals which control the resetting, data writing and light emission of the pixel circuit, has the advantage of resolving non-uniformities of luminance between different pixel circuits, thus enabling one of ordinary skill to produce a more desirable pixel circuit and display device. 
	Wang does not specifically teach that the light-emitting control subcircuit comprises a first type transistor, the reset subcircuit and the voltage writing subcircuit comprise a second type transistor different from the first type transistor.
	However, Wang teaches in ¶ 61: “In the driving transistor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor and the sixth transistor in the above embodiment are all P type transistors. Of course, they may also be N type transistor, or a combination of P type transistors and N type transistors with different valid signals on gate control signal lines.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Wang in order to set the transistors of the reset and voltage writing subcircuit to have a different type than those of the light-emitting control subcircuit. As clearly taught by Wang, any combination of transistor types may be used in the circuits given an appropriate control signal, motivating one of ordinary skill to make such a modification while expecting to achieve the same results.

	Regarding claim 26, Shin, Zheng and Wang do not specifically teach that the second reset transistor, and the first compensation transistor all are N-type oxide thin film transistors, the driving transistor, the first light-emitting transistor and the light-emitting control transistor all are P-type low-temperature polysilicon thin film transistors.
	Wang, however, teaches in ¶ 61: “In the driving transistor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor and the sixth transistor in the above embodiment are all P type transistors. Of course, they may also be N type transistor, or a combination of P type transistors and N type transistors with different valid signals on gate control signal lines.” Furthermore, Wang teaches in ¶ 4 that “low temperature poly-Si Thin Film Transistors (LTPS TFTs) or Oxide TFTs are mostly adopted” in OLED display devices.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Wang in order to set the transistors of the reset and voltage writing subcircuit to have a different type than those of the light-emitting control subcircuit. As clearly taught by Wang, any combination of transistor types may be used in the circuits given an appropriate control signal, motivating one of ordinary skill to make such a modification while expecting to achieve the same results. Furthermore, the applicant would have been motivated to use oxide TFT or LTPS TFTs since Wang clearly teaches that such transistors have a higher mobility and more stable characteristics. 

	Regarding claim 27, Shin and Zheng do not teach that the reset control signal and the scan control signal have different start time and the same duration.
	Wang teaches that the reset control signal and the scan control signal have different start time and the same duration (see fig. 3, wherein reset and gate signals have different start times and same durations).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng and Wang. All references teach display devices and Wang further teaches details regarding the pixel circuit of such a device. One would have been motivated to make such a combination since Wang teaches in ¶ 60 that such a circuit, including three input terminals which control the resetting, data writing and light emission of the pixel circuit, has the advantage of resolving non-uniformities of luminance between different pixel circuits, thus enabling one of ordinary skill to produce a more desirable pixel circuit and display device.

	Regarding claim 28, Shin and Zheng do not teach a method for driving the pixel circuit according to claim 22, wherein the method comprises: applying an active level to the reset control signal terminal, resetting the pixel circuit; applying an active level to the scan control signal line, storing the data signal and the threshold voltage of the driving transistor in the pixel circuit; and applying an active level to the light-emitting control signal terminal, and using the data signal and the threshold voltage of the driving transistor as stored in the pixel circuit to drive the light-emitting means to emit light.
	Wang, however, teaches such a method comprising: applying an active level to the reset control signal terminal, resetting the pixel circuit (fig. 3, t1, ¶ 57); applying an active level to the scan control signal line, storing the data signal and the threshold voltage of the driving transistor in the pixel circuit (fig. 3, t2, ¶ 58); and applying an active level to the light-emitting control signal terminal, and using the data signal and the threshold voltage of the driving transistor as stored in the pixel circuit to drive the light-emitting means to emit light (fig. 3, t3, ¶ 59).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng and Wang. Both references teach display devices and Wang further teaches details regarding the pixel circuit of such a device. One would have been motivated to make such a combination since Wang teaches in ¶ 60 that such a circuit, including three input terminals which control the resetting, data writing and light emission of the pixel circuit, has the advantage of resolving non-uniformities of luminance between different pixel circuits, thus enabling one of ordinary skill to produce a more desirable pixel circuit and display device.

Claims 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Zheng and Wang, as applied above, and further in view of Kim et al., US 2019/0164491 A1, hereinafter “Kim”.
	Regarding claim 23, Shin and Zheng do not teach that the reset subcircuit comprises: a first reset transistor, a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to a first reference voltage terminal, and a second terminal thereof being connected to a second node; a second reset transistor, a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to a first node, and a second terminal thereof being connected to a second reference voltage terminal; wherein the reset subcircuit is configured to reset the first node and the second node under control of the reset control signal.
	Wang teaches that the reset subcircuit comprises: a first reset transistor (fig. 1, T2), a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to a first reference voltage terminal, and a second terminal thereof being connected to a second node (see connection of T2 to Reset control, ref and N2); a second reset transistor (fig. 1, T1), a gate thereof being connected to the reset control signal terminal (see connection to Reset), a first terminal thereof being connected to a first node (N1), and a second terminal thereof being connected to a second reference voltage terminal (ini); wherein the reset subcircuit is configured to reset the first node and the second node under control of the reset control signal (¶ 52).
	Wang does not teach a third reset transistor, a gate thereof being connected to the reset control signal terminal, a first terminal thereof being connected to the second reference voltage terminal, and a second terminal thereof being connected to at least one light-emitting means.
	Kim, however, teaches such a third reset transistor (fig. 14, T5), a gate thereof being connected to the reset control signal terminal (scan(n-1) functions as the reset signal), a first terminal thereof being connected to the second reference voltage terminal (Vini), and a second terminal thereof being connected to at least one light-emitting means (N4).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng, Wang and Kim in order to include the third reset transistor. Kim clearly teaches in ¶ 172 that by including such a transistor the anode of the light emitting device may be initialized. One would have been motivated to make such a combination, therefore, in order to ensure that the LED remains off during the non-light emission period, thereby increasing the contrast of the device.

	Regarding claim 24, Shin and Zheng do not teach the limitations.
	However, Wang teaches that the voltage writing subcircuit comprises: an input transistor (fig. 1, T4), a gate thereof being connected to the scan control signal line (Gate), a first terminal thereof being connected to the second node (N2), and a second terminal thereof being connected to the data line (Data); a first compensation transistor (T3), a gate thereof being connected to the scan control signal line, a first terminal thereof being connected to the first node, and a second terminal thereof being connected to a second terminal of the driving transistor in the light-emitting control subcircuit (see T3 configuration in fig. 1); a compensation capacitor (C1), a first terminal thereof being connected to the second node, and a second terminal thereof being connected to the first node (see C1 configuration in fig. 1); wherein the voltage writing subcircuit is configured to write the data signal of the data line to the second node under control of the scan control signal, and store the data signal and the threshold voltage of the driving transistor between the first node and the second node (¶ 43-44).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng and Wang. The references teach display devices and Wang further teaches details regarding the pixel circuit of such a device. One would have been motivated to make such a combination since Wang teaches in ¶ 60 that such a circuit, including three input terminals which control the resetting, data writing and light emission of the pixel circuit, has the advantage of resolving non-uniformities of luminance between different pixel circuits, thus enabling one of ordinary skill to produce a more desirable pixel circuit and display device.

	Regarding claim 25, Shin and Zheng do not teach the limitations.
	However, Wang teaches that the light-emitting control subcircuit comprises: the driving transistor (fig. 1, T7), a gate thereof being connected to the first node, and a first terminal thereof being connected to the power supply voltage terminal (ELVDD); a first light-emitting transistor (T5), a gate thereof being connected to the light-emitting control signal terminal (EM), a first terminal thereof being connected to the reference potential terminal (ref), and a second terminal thereof being connected to the second node (N2); a light-emitting control transistor (T6), a gate thereof being connected to the light-emitting control signal terminal, a first terminal thereof being connected to the second terminal of the driving transistor, and a second terminal thereof being connected to at least one light-emitting means (see T6 configuration in fig. 1); wherein the light-emitting control subcircuit is configured to use the data signal and the threshold voltage of the driving transistor as stored between the first node and the second node to generate a current that drives the light-emitting means to emit light under control of the light-emitting control signal (¶ 45-48 and 55). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng and Wang. The references teach display devices and Wang further teaches details regarding the pixel circuit of such a device. One would have been motivated to make such a combination since Wang teaches in ¶ 60 that such a circuit, including three input terminals which control the resetting, data writing and light emission of the pixel circuit, has the advantage of resolving non-uniformities of luminance between different pixel circuits, thus enabling one of ordinary skill to produce a more desirable pixel circuit and display device.

	Regarding claim 30, Shin and Zheng do not teach the limitations.
	Wang, however, teaches that the first reference voltage terminal is a reference potential terminal or a power supply voltage terminal or a data line (fig. 1-2, ¶ 40).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Zheng and Wang. The references teach display devices and Wang further teaches details regarding the pixel circuit of such a device. One would have been motivated to make such a combination since Wang teaches in ¶ 60 that such a circuit, including three input terminals which control the resetting, data writing and light emission of the pixel circuit, has the advantage of resolving non-uniformities of luminance between different pixel circuits, thus enabling one of ordinary skill to produce a more desirable pixel circuit and display device.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Zheng, and further in view of Lee et al., US 2008/0218502 A1, hereinafter “Lee”.
	Regarding claim 31, Shin teaches a display device (fig. 4, ¶ 34), comprising a pixel circuit array (fig. 4, see the display 100 comprising an array of pixel circuits 110; ¶ 34-35), a first GOA circuit (fig. 4 and 7, element 310; ¶ 34) and a second GOA circuit (fig. 4 and 7, element 320; ¶ 34), the pixel circuit array comprising a plurality of pixel circuits (fig. 4, pixel circuits 110; ¶ 35), wherein the first GOA circuit and the second GOA circuit are connected to a plurality of control signal terminals in a same row of pixel circuits (fig. 4, elements 310 and 320 provide a plurality of control signals S1 and E1 to each row of pixel circuits; ¶ 35-36), and a control signal terminal electrically connected to the first GOA circuit in the plurality of control signal terminals is different from a control signal terminal electrically connected to the second GOA circuit in the plurality of control signal terminals (E1 and S1 signals are different; ¶ 35-36); the first GOA circuit and the second GOA circuit are both connected to a same first clock signal line and a same second clock signal line, the first clock signal line is configured to provide a first clock signal, and the second clock signal line is configured to provide a second clock signal (fig. 7, 310 and 320 elements are connected to the same CLK1 and CLK2 signal lines which provide two different clock signals per fig. 8), the plurality of control signal terminals comprises a scan signal control terminal (fig. 7, S1-Sn, ¶ 53), the first GOA circuit comprises a plurality of cascaded GOA subcircuits, a signal output terminal of a GOA subcircuit at each stage is connected to an emission control signal terminal of one row of pixel circuits corresponding to the GOA subcircuit to provide an emission control signal to the one row of pixel circuits (fig. 7, element 320, ¶ 53).
	Shin does not teach that the plurality of control signal terminals comprises a reset control signal terminal, a signal output terminal of a GOA subcircuit at each stage is connected to a reset control signal terminal of one row of pixel circuits corresponding to the GOA subcircuit to provide a reset control signal to the one row of pixel circuits, and in addition to a GOA subcircuit at a first stage, the signal output terminal of the GOA subcircuit at each stage is also connected to a scan signal control terminal of one row of pixel circuits corresponding to a GOA subcircuit at a previous stage to provide a scan control signal to the one row of pixel circuits corresponding to the GOA subcircuit at the previous stage.
	Zheng teaches that the plurality of control signal terminals comprises a reset control signal terminal (fig. 8, see “reset” terminal on each GOA), a signal output terminal of a GOA subcircuit at each stage is connected to a reset control signal terminal of one row of pixel circuits corresponding to the GOA subcircuit to provide a reset control signal to the one row of pixel circuits (fig. 7, ¶ 40, see providing of Reset signal to the pixels of a row at during the t2 period).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Zheng in order to provide a reset signal to the pixels. Both references teach providing GOA driving units for a display panel and Zheng further teaches that such circuits are further capable of providing a reset signal. One would have been motivated to make such a combination since Zheng teaches in ¶ 40 that such a reset signal may be used to operate the transistors of a pixel in a desired linear region, thereby allowing one of ordinary skill to properly drive a pixel circuit of the display device.
	Shin and Zheng do not clearly teach that in addition to a GOA subcircuit at a first stage, the signal output terminal of the GOA subcircuit at each stage is also connected to a scan signal control terminal of one row of pixel circuits corresponding to a GOA subcircuit at a previous stage to provide a scan control signal to the one row of pixel circuits corresponding to the GOA subcircuit at the previous stage.
	Lee, however, teaches in fig. 4, in addition to a date drive subcircuit at a first stage, the signal output terminal of the gate drive subcircuit at each stage is also connected to a scan signal control terminal of one row of pixel circuits corresponding to a gate drive subcircuit at a previous stage to provide a scan control signal to the one row of pixel circuits corresponding to the gate drive subcircuit at the previous stage (see, for example, GL2 is connected to a scan signal control terminal which is the gate of the NT16 transistor corresponding to GL1 of the previous stage in order to provide a scan control signal to the one row of pixel circuits corresponding to the gate drive subcircuit at the previous stage).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Zhang, as applied above, further in view of Lee to provide such a scan signal control configuration. All references teach providing gate driving units for a display device and Lee further teaches in ¶ 123 that by controlling the level of the scan signal of a previous stage using a gate control signal from a current stage, distortion in the scan signal of the previous stage is prevented. As such, one would have bee motivated to make such a combination in order to provide a gate driving circuit that is more accurate and reliable in outputting the required signals.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621